The Court being of the opinion that the writ of mandamus herein issued should be made peremptory for reasons which will be assigned in written opinion on the merits of the case, and
In consideration of the agreement of counsel as to the fixing and filing of bond in such manner as would avoid further delay in the disposition of this cause,
Accordingly, It is ordered that the writ of mandamus herein issued be made peremptory, and that the Honorable Cleveland Dear, respondent, judge of the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, allow defendants a suspensive appeal from the judgment aforesaid and fix the amount of bond thereof.
It is further ordered that bond in the amount fixed shall be filed and returned to this Court forthwith to be included in the record of this suit.
                         On the Merits.